


110 HR 7194 IH: To distribute proceeds from greenhouse gas emissions

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7194
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Ms. Solis introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To distribute proceeds from greenhouse gas emissions
		  allowance auctions to low and moderate income households, through refundable
		  tax credits for wage earners and senior citizens and monthly rebates to
		  low-income citizens, to offset any loss in purchasing power such households may
		  experience as a result of the regulation of greenhouse gas
		  emissions.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Climate Change Rebate Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Rebate financing.
					Sec. 3. Climate change tax credit for working families and
				senior citizens.
					Sec. 4. Climate change rebates for low-income
				households.
					Sec. 5. LIHEAP and weatherization.
				
			2.Rebate
			 financingIf Federal
			 legislation is enacted that would limit the emission of greenhouse gasses, 35
			 percent of the total value of emissions allowances created by such legislation
			 shall be auctioned each year and the receipts from that auction deposited in
			 the Treasury, for the purpose of carrying out the purposes of this Act.
		3.Climate change tax
			 credit for working families and senior citizens
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 37 as section 38 and by
			 inserting after section 36 the following new section:
				
					37.Climate change
				tax credit
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this subtitle for the taxable year an amount equal to the energy cost
				increase attributable to carbon regulation.
						(b)Energy cost
				increase attributable to carbon regulationFor purposes of this
				section—
							(1)In
				generalThe energy cost increase attributable to carbon
				regulation for any taxable year shall be an amount equal to the applicable
				percentage of the base projected energy cost increase.
							(2)Applicable
				percentageThe applicable
				percentage shall be determined in accordance with the following table:
								
									
									
										
											In the case of:With:The applicable percentage
						is:
											
										
										
											An eligible individual
						making a joint returnNo qualifying
						children155
											
											1 qualifying
						child180
											
											 2 or more qualifying
						children200
											
											
											
											An eligible individual
						not making a joint returnNo qualifying
						children100
											
											 1 qualifying child155
											
											 2 qualifying
						children180
											
										
									
								
							(3)Base projected
				energy cost increaseThe term base projected energy cost
				increase means the base projected cost increase in effect under the
				Climate Change Rebate Program (section 4 of the Climate Change Rebate Act of
				2008) for the calendar in which the taxable year of the taxpayer begins.
							(c)Limitations
							(1)Phase-inIn
				the case of a taxpayer with earned income for the taxable year of less than
				$8,000 ($13,500 in the case of a joint return or head of household), the amount
				allowed as a credit under subsection (a) shall not exceed the amount which
				bears the same ratio to the amount which would be so allowed as—
								(A)the earned income of the taxpayer for the
				taxable year, bears to
								(B)$8,000 ($13,500 in
				the case of a joint return or head of household).
								(2)Phase-out
								(A)In
				generalThe amount which would (but for this paragraph) be
				allowed as a credit under subsection (a) shall be reduced (but not below zero)
				by the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so allowed
				as—
									(i)the excess
				of—
										(I)the taxpayer’s
				adjusted gross income (or, if greater, earned income) for the taxable year,
				over
										(II)the applicable
				amount, bears to
										(ii)the applicable
				denominator.
									(C)Applicable
				amount; applicable denominatorThe applicable amount and
				applicable denominator shall be determined in accordance with the following
				table:
									
										
										
											
												In the case of:The applicable amount is:The applicable
						denominator is:
												
											
											
												An eligible individual making a joint return$40,000$40,000
												
												An eligible individual with one or more qualifying children
						and not making a joint return$30,000$30,000
												
												Any other eligible individual$20,000$20,000
												
											
										
									
								(d)Definitions and
				special rules
							(1)Eligible
				individualFor purposes of
				this section—
								(A)In
				generalThe term eligible individual means, with
				respect to a taxable year, any individual who—
									(i)has earned income
				for such taxable year, and
									(ii)is not a
				dependent for whom a deduction is allowable under section 151 to another
				taxpayer for any taxable year beginning in the same calendar year as such
				taxable year.
									(B)Certain eligible
				individual rules made applicableRules similar to the rules of
				subparagraphs (B) through (F) of section 32(c)(1) shall apply.
								(2)Earned income
				qualifying childFor purposes of this section, the term
				earned income shall have the meaning given such term by section
				32(c).
							(3)Qualifying
				childFor purposes of this section, the term qualifying
				child shall have the meaning given such term by section 24.
							(4)Married
				individualsIn the case of an individual who is married (within
				the meaning of section 7703), this section shall apply only if a joint return
				is filed for the taxable year under section 6103.
							(5)Coordination
				with Climate Change Rebate Program
								(A)In
				generalThe amount which would be allowed as a credit to a
				taxpayer under subsection (a) shall, before the application of subsection (c),
				be reduced (but not below zero) by the amounts received by the taxpayer under
				the Climate Change Rebate Program under section 4 of the Climate Change Rebate
				Act of 2008 for months beginning in the taxable year.
								(B)Allocation of
				climate change rebatesFor purposes of this subparagraph, in the
				case of 2 or more eligible individuals who are members of the same household
				(as defined for purposes of the Climate Change Rebate Program) with respect to
				which an amount is received under such program for any month, for each such
				month beginning in the taxable year such an individual shall be treated as
				receiving an amount equal to—
									(i)the
				amount received with respect to such household for such month, divided
				by
									(ii)the number of
				eligible individuals who are members of such household at the beginning of such
				month.
									(e)Senior climate
				change credit
							(1)In
				generalIn the case of an individual with qualifying retirement
				income for the taxable year, the taxpayer may elect to apply subsections (c)
				and (d)(1) by substituting qualifying retirement income for
				earned income.
							(2)LimitationIf
				the taxpayer makes the election described in paragraph (1) for the taxable
				year, the amount allowed as a credit under subsection (a) for such taxable year
				shall not exceed an amount equal to 50 percent of the amount which would (but
				for this paragraph) be so allowed.
							(3)Qualifying
				incomeFor purposes of this section, the term qualifying
				retirement income means—
								(A)a distribution (other than a rollover)
				from—
									(i)a plan described in section 401(a) which
				includes a trust exempt from tax under section 501(a),
									(ii)an annuity plan
				described in section 403(a),
									(iii)an annuity
				contract described in section 403(b),
									(iv)an individual
				retirement account described in section 408(a),
									(v)an individual
				retirement annuity described in section 408(b),
									(vi)a Roth IRA (as
				defined in 408A(b)),
									(vii)an eligible
				deferred compensation plan (as defined in section 457),
									(viii)a governmental
				plan (as defined in section 414(d)),
									(ix)a trust described
				in section 501(c)(18), or
									(x)any
				other plan, contract, account, annuity, or trust which, at any time, has been
				determined by the Secretary to be such a plan, contract, account, annuity, or
				trust,
									(B)social security
				benefits (within the meaning of section 86(d)),
								(C)any compensation
				or pension received under chapter 11, chapter 13, or chapter 15 of title 38,
				United States Code, and
								(D)any other amount
				received which is in the nature of a retirement benefit
				payment.
								.
			(b)Conforming
			 amendments(1)Section 1324(b)(2) of
			 title 31, United States Code, is amended by inserting 37, after
			 36,.
				(2)Subparagraph (A) of section
			 6211(b)(4) of the Internal Revenue Code of 1986 is amended by inserting
			 37, after 36,.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 37 and inserting the following
			 new items:
				
					
						Sec. 37. Climate change tax
				credit.
						Sec. 38. Overpayments of
				tax.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.Climate change rebates
			 for low-income households
			(a)DefinitionsFor
			 purposes of this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency or, if the President designates an alternative agency under
			 subsection (b)(1), the head of such agency.
				(2)Base projected
			 cost increaseThe term
			 base projected cost increase means an amount equal to the
			 projected average annual reduction in purchasing power for a 1-person household
			 in the second lowest quintile of the income scale, that results from the
			 regulation of greenhouse gas emissions under any Federal legislation is enacted
			 on or after the date of the enactment of this Act that would limit the emission
			 of greenhouse gasses in connection with the sale of emission allowances,
			 provided that each quintile shall—
					(A)be based on income
			 adjusted for household size; and
					(B)have an equal
			 aggregate number of individuals.
					(3)Elderly or
			 disabled memberThe term elderly or disabled
			 member has the meaning given such term in section 3 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2012).
				(4)Electronic
			 benefit transfer cardThe term electronic benefit transfer
			 card means a card that makes a rebate provided under the Program
			 accessible to a household through an Electronic Benefits Transfer
			 System.
				(5)Electronic
			 benefit transfer systemThe term Electronic Benefit
			 Transfer System means a system by which rebates provided under the
			 Program are issued from and stored in a central databank by means of electronic
			 benefit transfer cards.
				(6)Household(A)Subject to subparagraph
			 (B), the term household means—
						(i)an individual who lives alone;
			 or
						(ii)a group of individuals who live
			 together.
						(B)For purposes of subparagraph (A)—
						(i)an individual or a group of
			 individuals who are a household under the Food and Nutrition Act of 2008 (7
			 U.S.C. 2012) shall be considered a household;
						(ii)a single individual or married
			 couple who receive benefits under Section 1860D–14 of the Social Security Act
			 (42 U.S.C 1395w–114) shall be considered a household;
						(iii)notwithstanding Section 4(d)(2)
			 of this Act, the Administrator shall establish rules for providing the Climate
			 Change Rebate in an equitable and administratively simple manner to
			 mixed households where the group of individuals who live
			 together includes a combination of members described in clause (i) and clause
			 (ii), or includes additional members not described in clause (i) or clause
			 (ii).
						(7)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, American Samoa, the United States
			 Virgin Islands, Guam, or the Commonwealth of the Northern Mariana
			 Islands.
				(8)State
			 agencyThe term State agency means—
					(A)an agency of a
			 State (including the local offices of such agency) that has the responsibility
			 for the administration of federally aided public assistance programs in such
			 State; or
					(B)in a State in
			 which such programs are operated on a decentralized basis, the corresponding
			 local agencies that administer such programs.
					(9)Poverty
			 lineThe term poverty line has the meaning given
			 such term in section 673(2) of the Community Services Block Grant Act (42
			 U.S.C. 9902(2)), including any revision required by such section.
				(b)Climate change
			 rebate program
				(1)Formulation and
			 administration of programThe Administrator of the Environmental
			 Protection Agency, or the head of such other Executive agency (as defined in
			 section 105 of title 5 of the United States Code) as the President may
			 designate, shall formulate and administer in accordance with this section a
			 program to be known as the Climate Change Rebate Program (in
			 this section referred to as the Program).
				(2)State
			 participation in the ProgramAt the request of a State, eligible
			 households in such State shall be provided an opportunity to receive
			 compensation through the issuance of a rebate in accordance with this section
			 for the reduction in purchasing power resulting from the regulation of
			 greenhouse gas emissions under any Federal legislation described in subsection
			 (a)(2).
				(c)EligibilitySubject
			 to subsection (d), a household shall be eligible to participate in the Program
			 if the State agency designated by the chief executive officer of such State to
			 carry out the Program in such State determines that—
				(1)such household
			 contains 1 or more individuals who participate in the supplemental nutrition
			 assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
			 seq.);
				(2)such household,
			 without regard to whether such household includes an elderly or disabled
			 member, meets—
					(A)the gross income
			 standard described in section 5(c)(2) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014(c)(2)); and
					(B)the financial resources limit in effect for
			 the State in which such household is located under section 5(g) the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2014(g));
					(3)such household
			 consists of 1 or more individuals who are subsidy eligible individuals (as
			 defined in section 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114));
			 or
				(4)such household
			 consists of 1 or more individual who are eligible for benefits under title
			 XVIII of the Social Security Act and who meet the income requirements described
			 in paragraph (1) or (2) of section 1860D–14(a) of such Act and the resource
			 requirements described in subparagraphs (D) and (E) of section
			 1860D–14(a)(3).
				(d)LimitationsThe
			 Administrator shall establish procedures to ensure that households do not
			 receive more than 1 rebate per month.
			(e)Rebate
			 calculation
				(1)Base projected
			 cost increaseNot later than
			 October 1 of 2009, and of each subsequent calendar year, the Administrator of
			 the Energy Information Administration shall calculate and publish the base
			 projected cost increase for the following year.
				(2)Maximum rebate
			 amountThe maximum rebate amount for each month of a calendar
			 year shall be—
					(A)set by the
			 Administrator; and
					(B)equal to
			 1/12 of—
						(i)100
			 percent of the base projected cost increase for a household containing 1
			 individual;
						(ii)155
			 percent of the base projected cost increase for a household containing 2
			 individuals;
						(iii)180 percent of
			 the base projected cost increase for a household containing 3 individuals;
			 and
						(iv)200
			 percent of the base projected cost increase for a household containing 4 or
			 more individuals.
						(3)Monthly rebate
			 amountsEligible households shall receive a monthly rebate
			 calculated in the following manner:
					(A)A household with gross income, as
			 determined in the manner provided in section 5 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2014), that is not more than 50 percent of the poverty line
			 shall receive the maximum rebate amount for a household of equal size.
					(B)A household with gross income, as
			 determined in the manner provided in section 5 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2014), that is greater than 50 percent of the poverty line and
			 not more than 130 percent of the poverty line shall receive a rebate in an
			 amount determined in accordance with a schedule of phase-down rates based on
			 household size, established by the Administrator and specifying the amount by
			 which the otherwise applicable maximum rebate amount shall be reduced for each
			 dollar by which such gross income exceeds 50 percent of the poverty line. The
			 phase-down rate shall be—
						(i)for
			 household sizes of 4 or fewer individuals, equal to the maximum rebate amount
			 divided by 80 percent of the poverty line applicable to the particular
			 household size involved; and
						(ii)for
			 household sizes of 5 or more individuals, equal to a rate determined in
			 accordance with a methodology established by the Administrator.
						(C)Households with
			 gross income exceeding 130 percent of the poverty line shall not be eligible to
			 receive a rebate under the Program.
					(4)Special rule for
			 household with elderly or disabled memberNotwithstanding
			 paragraph (3), households with 1 or more members who are elderly or disabled
			 shall receive the maximum monthly rebate amount for a household of equal
			 size.
				(f)Schedule and
			 standards for implementation of programThe Administrator shall
			 establish by rule a schedule and standards to implement the Program. Such
			 standards shall—
				(1)specify the
			 required level of household protection regarding privacy, ease of rebate use,
			 and access to the rebates under the Program;
				(2)prohibit the
			 imposition of any fee on a household for the withdrawal or expenditure of any
			 part of such rebates;
				(3)require States
			 participating in the Program to provide such rebates to recipient households
			 through an Electronic Benefit Transfer System or by direct deposits into
			 accounts established by household members at financial institutions; and
				(4)provide for the
			 interoperability of the Program among States and among law enforcement
			 authorities that monitor compliance with the Program.
				(g)State
			 administration of programA
			 participating State, and the State agency designated under subsection (b),
			 shall be responsible for—
				(1)certifying the
			 eligibility of households to receive rebates under the Program; and
				(2)issuance and
			 control of rebates, and accountability therefor.
				(h)Reimbursement of
			 state administrative costsSubject to standards established by
			 the Administrator, the Administrator shall reimburse each participating State
			 as follows for administrative costs incurred by the designated State agency to
			 carry out the Program:
				(1)For 3 years such
			 costs shall be reimbursed at the rate of—
					(A)90 percent of any
			 automated data processing improvement, and Electronic Benefit Transfer contract
			 amendment, necessary to provide rebates under the Program; and
					(B)75 percent of such
			 costs remaining.
					(2)For subsequent
			 years such costs shall be reimbursed at the rate of 50 percent.
				(i)Treatment of
			 rebatesThe amount of any rebate received under the Program shall
			 not be considered to be income or resources for any purpose under any Federal,
			 State, or local law, including any law relating to taxation (including income
			 tax) or public assistance (including programs that provide health care, cash
			 aid, child care, nutrition assistance, and housing assistance). No
			 participating State (or political subdivision thereof) shall decrease any
			 assistance otherwise provided to an individual or a household based on the fact
			 that a household applied for or received a rebate under the Program.
			5.LIHEAP and
			 weatherization
			(a)Deposit of
			 auction receiptsIf Federal legislation is enacted that would
			 limit the emission of greenhouse gases in the United States, 1 percent of the
			 total value of emission allowances created by such legislation shall be
			 auctioned each year, and the receipts from that auction shall be deposited in
			 the Treasury for use under subsection (b).
			(b)Use of
			 receiptsOf the receipts deposited in the Treasury under
			 subsection (a), 50 percent shall be for the Low-Income Home Energy Assistance
			 Program, and 50 percent shall be for the Weatherization Assistance Program
			 under part A of title IV the Energy Conservation and Production Act (42 U.S.C.
			 6861 et seq.), to the extent provided in appropriations Acts, to remain
			 available until expended.
			
